Citation Nr: 1611007	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-36 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to an initial compensable evaluation for left ankle tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans (DAV)


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from June 2004 to January 2008.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, inter alia, granted the Veteran's claims of entitlement to service connection for left ankle tendonitis assigning a noncompensable evaluation.

In March 2012, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the claims folder.  In May 2012, the Board remanded the claims for additional evidentiary development.

In January 2015, the Board denied the claim.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court) and, pursuant to a Joint Motion for Remand, the January 2014 Board decision as it pertained to the left ankle was vacated and the case returned to the Board.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDING OF FACT

The Veteran's left ankle disability is not manifested by limitation of motion that more nearly approximates moderate limitation of the left ankle motion; and, while the Veteran has reported intermittent symptoms that include pain, the evidence does not show pain on motion or abnormal gait, and no significant effects on his occupational functioning.

CONCLUSION OF LAW

The criteria for an initial compensable evaluation for a left ankle disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the Court has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  The record reflects that VA sent to the Veteran all required notice in a February 2008 letter, prior to the rating decision on appeal.  This claim arises from the Veteran's disagreement with the initial disability evaluation assigned following the grant of service connection.  In cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also met its duty to assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations.  VA provided the Veteran a hearing on appeal.

The record shows that VLJ conducting the hearing on appeal complied with the provisions of 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ fully identified the issues on appeal, inquired about the possibility of outstanding medical evidence in support of the claims, and obtained testimony on the symptoms and their severity in support of the claims for increased initial evaluations.  Because of the testimony, the Board then remanded the case for additional development to include obtaining pertinent VA treatment records and providing new VA examinations.  The Board has reviewed the record and finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claims.
II.  Claims for Increase

The Veteran seeks a compensable evaluation for left ankle disability.  He reported in his October 2008 notice of disagreement that his symptoms included left ankle pain and swelling, and that he was "not able to do prolonged standing or a numerous amount of walking."  At his March 2012 videoconference hearing, the Veteran indicated that he no longer had an ankle brace.  He reported his left ankle was stiff in the morning and loosened up as the day progressed.  Transcript at 8.  He reported that some days his ankle is fine, but other days his ankle will hurt, such as, after a long 8-10 hour work day.  Transcript at 9.  He reported treating his symptoms with ice and described his main problem as left ankle pain at a level 4 of 10 (10 representing most severe pain).  He reported that his ankle pain sometimes affects his ability to move his ankle.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.
Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Veteran's left ankle disability is currently evaluated as noncompensably disabling under Diagnostic Code 5271.  This code provides a 10 percent evaluation for "moderate" limitation of motion and a 20 percent evaluation for "marked" limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  Normal ranges of motion of the ankle are as follows: dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  The terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Left Ankle Disability

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a compensable evaluation for left ankle disability.  Neither the lay nor the medical evidence more nearly reflects the criteria for a compensable evaluation.  38 C.F.R. § 4.7.

Report of VA examination dated in May 2008 reflects a history of left ankle anterolateral impingement syndrome and instability.  The Veteran underwent arthroscopy and modified Bostrom lateral ankle ligament reconstruction in June 2006.  On examination, the Veteran complained of problems with prolonged standing and intermittent edema.  He reported that he could no longer play basketball or run.  He treated with nonsteroidal anti-inflammatory medication (Naproxen), limited activities, and used an ankle brace.  He required no assistive aids for walking and reported the ability to walk 1/4 mile and stand 10-15 minutes.  Left ankle symptoms included pain, stiffness, weakness, and repeated effusion.  There were moderate to severe flare-ups every 1 to 2 months causing functional impairment.  Objectively, gait was normal.  There was callus formation on the great toes, but no skin breakdown or abnormal shoe wear.  Left ankle range of motion was from 0 to 20 on dorsiflexion.  There was tenderness of the left ankle and tendon abnormality.  X-ray showed post surgical changes with mortise intact, but no significant osseous abnormalities.  There was a slight deformity at the tip of the lateral malleolus.  The diagnosis was tendonitis status post surgical repair.  It was noted that there was mild effect on chores, exercise, sports, and recreation.  The examiner found no significant effects on occupational functioning.

VA treatment note dated in February 2009 reflects a diagnosis for pain in the joint involving ankle and foot.  Another February 2009 note shows that the Veteran complained "I have also some pain in my ankle sometimes" and that he reported "some occasional ankle pain."

Report of VA examination dated in July 2011 reflects complaints of intermittent edema and problems with prolonged standing occurring 2-3 times a week.  He treated with an ankle brace and Naproxen.  Symptoms included pain, stiffness, and weakness.  The Veteran denied that the symptoms affect the motion of the joint.  Standing was limited to 10-15 minutes.  Walking was limited to 1/2 mile.  Objectively, there was normal gait, no evidence of abnormal weight-bearing.  There was tenderness of the left ankle joint, but no instability or tendon abnormality.  Left ankle range of motion was from 0-15 degrees on dorsiflexion and 0-40 degrees on plantar flexion.  There was no objective evidence of pain on active motion of the left ankle or additional limitation of motion with 3 repetitions of motion.  There was no ankylosis.  X-ray showed post surgical changes of the left ankle, stable, and no evidence of acute bony injury.  The Veteran reported no lost time from work due to left ankle symptoms.  The examiner found no significant effects on the Veteran's occupational functioning and mild effect on chores, shopping, and recreation.  There was moderate impact of the left ankle disorder on sports.

Here, the Board finds that the lay and medical evidence is probative.  However, the Board finds that neither the lay nor the medical evidence more nearly reflects at least moderate limitation of ankle motion.  The Veteran had 0 to 20 degrees of dorsiflexion, which is normal, on VA examination in 2008; he had 0 to 15 degrees of dorsiflexion, 5 degrees less than normal, and 0-40 degrees of plantar flexion, also 5 degrees less than normal, on VA examination in 2011.  The loss of ankle motion shown in this case appears not moderate or worse, in view of the significantly retained range of motion in both planes of motion coupled with de minimus effect of left ankle symptoms on the Veteran's daily functioning, no effect on his occupational functioning, his normal gait, and his ability to move the left ankle without pain.

As indicated above, in reaching the conclusion that the evidence does not more nearly reflect moderate limitation of left ankle motion, the Board has considered the effect on daily and occupational functioning.  In this regard, the evidence shows that left ankle symptoms cause only "mild" effect on some activities (chores, shopping, and recreation) with the exception of sports that is moderately affected by the left ankle symptoms.  Also, both reports of VA examination dated in 2008 and 2011 show that the Veteran's left ankle disorder had no significant effects on occupational functioning.  This medical conclusion is further corroborated by the Veteran's report that he is employed in patient care, experiences pain mostly after an 8 to 10 hour long work day, and that he is pursuing a nursing career-a physically demanding career by nature with many hours on the feet.  Lastly, the Veteran reported no lost time from work due to left ankle symptoms in July 2011.

The Board further considered that the evidence shows no gait impairment.  In this regard, the absence of gait impairment suggests that there is better than moderate limitation of motion.  Additionally, the Board has considered whether the minimum compensable evaluation may be assigned under 38 C.F.R. § 4.59.  See also, Burton v. Shinseki, 25 Vet. App. 1 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, the Board finds that a compensable evaluation is not warranted under this provision because the evidence shows no painful motion (with joint or periarticular pathology due to healed injury).  38 C.F.R. § 4.59.  X-rays have shown no findings consistent with arthritis or degenerative process.  More importantly, the Board assigns significant probative value to the evidence showing no pain on motion.  The Veteran has not reported pain on motion, but rather has consistently reported symptoms that are not frequent or constant, and managed with over-the-counter medication.  The Veteran reported in February 2009 that ankle pain occurred sometimes and occasionally; he reported in July 2011 that symptoms were intermittent; he testified in March 2012 that his symptoms were not daily-noting that his ankle hurt after a long work day of 8 to 10 hours.  The evidence shows no indication of painful motion.

The weight of the evidence is against the assignment of a compensable evaluation.  The Board accepts that the Veteran is competent to report that his disability is worse.  Layno, supra.  The Board further accepts that the Veteran has functional impairment, pain, and flare-ups.  See DeLuca, supra.  Furthermore, the Board finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  In order to warrant a higher evaluation, there must be the functional equivalent of moderate or marked limitation of motion of the left ankle.  The Board is sympathetic to the Veteran's report of left ankle pain, which he has consistently reported as the dominant symptom.  However, pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has considered whether a higher or separate disability evaluation is available under any other potentially applicable provision of the rating schedule.  However, neither a higher nor separate evaluation is warranted based on any other provision of the rating schedule as there is no ankylosis or malunion of the os calcis or astragalus.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5273.

Also, there is no basis to stage the rating as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a different rating.  Fenderson, supra.  Accordingly, the claim is denied.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra. at 53 (1990).

The Board has also considered whether the case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disability adjudicated here are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, the Board has considered whether a claim for unemployability has been raised by the record.  Here, the record does not suggest that the Veteran is unemployable as a result of his service-connected left knee ankle.  While the Veteran has reported interference with employment from his ankle, he has not contended he is unemployable due to service-connected disability of the left ankle.  On the contrary, a 2010 VA treatment note indicated that the Veteran worked full time as a patient care technician in a dialysis clinic.  The most recent information of record shows that he is employed and studying in a nursing program.  Furthermore, the medical evidence suggests that the Veteran's ankle disability did not significantly impact the Veteran's ability to work.  Therefore, the Board concludes that entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial compensable evaluation for left ankle tendonitis is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


